     Case 2:21-cv-03288-PA-AGR Document 13 Filed 05/18/21 Page 1 of 2 Page ID #:66




 1   SO. CAL. EQUAL ACCESS GROUP
     Jason J. Kim (SBN 190246)
 2   Jason Yoon (SBN 306137)
 3
     101 S. Western Ave., Second Floor
     Los Angeles, CA 90004
 4   Telephone: (213) 252-8008
     Facsimile: (213) 252-8009
 5   scalequalaccess@yahoo.com
 6   Attorneys for Plaintiff
     IN SUN KIL
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
     IN SUN KIL,                                       Case No.: 2:21-cv-03288 PA (AGRx)
11
12                Plaintiff,
                                                       NOTICE OF VOLUNTARY
13         vs.                                         DISMISSAL OF ENTIRE ACTION
                                                       WITH PREJUDICE
14
     DEALVAANGEL CORPORATION
15   D/B/A LOS AMIGO’S BAR AND
16   GRILL; RANDY J LADD, AS TRUSTEE
     OF MELINDA J LADD TRUST; and
17   DOES 1 through 10,
18
19                Defendants.
20
21         PLEASE TAKE NOTICE that IN SUN KIL
22    (“Plaintiff”) pursuant to Federal Rule of Civil Procedure Rule 41(a)(1) hereby
23   voluntarily dismisses the entire action with prejudice pursuant to Federal Rule of Civil
24   Procedure Rule 41(a)(1) which provides in relevant part:
25
           (a) Voluntary Dismissal.
26
                  (1)    Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2, and 66
27
                         and any applicable federal statute, the plaintiff may dismiss an action
28
                         without a court order by filing:

                                                   1
          NOTICE OF VOLUNTARY DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
     Case 2:21-cv-03288-PA-AGR Document 13 Filed 05/18/21 Page 2 of 2 Page ID #:67




 1                      (i)   A notice of dismissal before the opposing party serves either an
 2                            answer or a motion for summary judgment.
 3   None of the Defendants has either answered Plaintiff’s Complaint, or filed a motion for
 4   summary judgment. Accordingly, this matter may be dismissed without an Order of the
 5   Court.
 6
 7   DATED: May 18, 2021            SO. CAL. EQUAL ACCESS GROUP
 8
 9                                  By:      /s/ Jason J. Kim
10                                        Jason J. Kim, Esq.
                                          Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 2
          NOTICE OF VOLUNTARY DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
